Bloodworth, J.
The accusation in this case charged that the accused “ did unlawfully have, control, possess, and have in possession alcohol, alcoholic liquors, spirituous liquors, mixed liquors, whisky, brandy, wine, rum and gin.” Upon the trial a confession of guilt was clearly shown. In this confession the defendant stated that he had brought certain whisky from Jones county on the morning of January 7th and left it at the home of his sister. The confession was corroborated by proof that on that date the officers found at the home of the defendant’s sister, on Hall street in East Macon, “three gallons of stump rum whisky.” “Proof of the corpus delicti may be sufficient corroboration of a confession of guilt to sustain a verdict of guilty.” Davis v. State, 105 Ga. 808 (3) (32 S. E. 158); Allen v. State, 8 Ga. App. 90 (68 S. E. 558). “While a conviction based upon an uncorroborated confession cannot be sustained, the sufficiency of the circumstances adduced for the purpose of corroboration is to be determined by the jury.” Cook v. State, 9 Ga. App. 208(3) (70 S.E. 1019).

Judgment affirmed.


Broyles, G. J., and Luke, J., concur.